DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 02/28/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Wang (US 9916628 B1) in view of Palfreyman (US 20140379476 A1).
Claim Rejections - 35 USC § 112 has been withdrawn based on applicant’s amendments. 


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22, 24-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea(s) of fundamental economic practice and/or commercial/legal interaction without significantly more or integrated into a practical application.
Applicants’ claims contain the following functional steps as recited in independent claims 22, 32, and 40.  
A client inquiry system to successfully contact and receive information using a dynamic communication strategy from a client for tax preparation, the system comprising: at least one processor; and at least one non-transitory computer readable storage medium having computer executable instructions that when executed by the at least one processor perform the following steps: 
acquiring a set of behavioral information over a first period of time comprising: acquiring client characteristics and demographic information relating to the client; acquiring static and dynamic geographical information related to a client device; and
 acquiring movement and activity information for the client device; 
acquiring a set of device information for the client device comprising: acquiring a type of client device that the client is utilizing to access the system at a particular time;
 creating a client profile comprising a set of recommended inquiry attributes for the client based on the acquired set of behavioral information and the acquired set of device information; generating the dynamic communication strategy based on the recommended inquiry attributes comprising: determining a first time and a first location to initiate client contact based on the set of behavioral information; and 
determining a first type of client inquiry to be sent based on the acquired set of device information; sending a first client inquiry to the client device, said first client inquiry being sent at the first time, at the first location and being of the first type;
 analyzing a first response received from the client device; revising the dynamic communication strategy based on the first response by updating the set of recommended inquiry attributes; and 
sending a second client inquiry to the client device based on the revised communication strategy

Note: The scope of claims 22 and 32 are similar while that of claim 40 is a broader version of claim 22.  For the purposes of this analysis, the narrower scope of claims 22 and 32 is addressed with the understanding that the analysis applies equally to the broader claim scope of claim 40.

Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111.  In light of the specification, the claims have been interpreted as making communication arrangements as a part of tax preparation processes.  

Step1:
This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Claims 22 and 32 recite a system comprising a combination of concrete devices (a memory, processor), and therefore both claims are drawn to a machine, which is one of the four statutory categories of invention.  Additionally, claim 32 recites one or more non-transitory computer readable storage media which appears to be drawn to an article of manufacture, which is one of the four statutory categories of invention.  (Step 1: YES).
Step 2A Prong one:
This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception. 

The claim limitations collectively are drawn to two abstract ideas.  As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II).

Fundamental Economic Practice
1) The first is a fundamental economic practice.  In the claims, the limitations capture a process of a tax preparer communicating with a client seeking tax preparation services to be conducted by the tax preparer.  This is performed based on two sets of criteria which are further refined based on feedback communications from the client.  This entire back and forth process is well known as a part of tax preparation processes.  Tax preparation processes are a fundamental economic activity.  That is, it is a part of tax preparation for a tax preparer to inquire about needed personal details of the client and the client’s financials pertinent to tax preparation, as well as, the best methods of contact in order to prepare the taxes for the client.  It is also a part of tax preparation processes for the tax preparer to provide further inquiries for additional information after an initial set of exchange(s) to further acquire needed information necessary for the tax preparation.  The entire process of tax preparation is for an exchange of currency for the services of tax preparation.  This results in the claims as currently written, to be drawn to the abstract idea of fundamental economic practice as it involves what amounts to the basic economic practice of standard tax preparation services.

Commercial/Legal Interaction
2) The second is commercial/legal interaction.  In the claims, the limitations capture a process of a tax preparer communicating with a client seeking tax preparation services to be conducted by the tax preparer.  This is performed based on two sets of criteria which are further refined based on feedback communications from the client.  This entire back and forth process is well known as a part of tax preparation processes.  Tax preparation processes are a commercial/legal interaction.  That is, it is a part of tax preparation for a tax preparer to inquire about needed personal details of the client and the client’s financials pertinent to tax preparation, as well as, the best methods of contact in order to prepare the taxes for the client.  It is also a part of tax preparation processes for the tax preparer to provide further inquiries for additional information after an initial set of exchange(s) to further acquire needed information necessary for the tax preparation.  The entire process of tax preparation involves commercial/legal interactions between the preparer and the client seeking the tax preparation services of the preparer as the transaction involves commercial and/or legal interactions in the form of monetary transactions for the services provided, as well as, tax law related interactions.  This results in the claim as currently written, to be drawn to the abstract idea of commercial/legal interaction as it involves what amounts to a combination of commercial/legal interactions as it pertains to tax preparation.

Step 2A Prong Two:
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea(s), the claim recites the additional elements of the memory and the processor. The memory and the processor are recited so generically (no details are provided other than that they are a memory and a processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). The preamble subject matter is merely generic computer structure which executes/merely assists the abstract idea human activity, the article of manufacture does nothing for the abstract idea other than allow for the execution of it. The non-transitory computer readable storage medium having a computer program stored thereon for gathering information do not transform the claimed invention into amounting to significantly more than the abstract idea(s). 

Step 2B: 
This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory and the processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. These limitations therefore do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.

Claims 24-31, 33-39, and 41:
With respect to the dependent claims, these claims only capture further details directed to the abstract ideas themselves or to additional elements which merely provide for the execution of the abstract idea or are non-functional descriptive material.  Across all dependent claims, the additional elements do not integrate the abstract idea(s) into a practical application and they do not transform the abstract idea(s) to amount to significantly more than the judicial exceptions themselves.

Examiner Note:
The examiner notes that with respect to the claim scope as amended and the abstract idea rejections, the claims contain several functional steps that are claimed at a very high level resulting in a broad claim scope that does not lend itself to providing an integration or transformation of the abstract idea into a practical application beyond the abstract idea itself.  For example, the creation of the client profile, the generation of the dynamic communication strategy, the analyzing of the first response, and the revising of the dynamic communication strategy do not capture the specifics of how applicants are performing these functions that would capture an improvement to the technology itself (e.g. either a specific improvement to tax preparation practices or to the communications technology in determining client availability and making contact with said client).  That is, the claim limitations only capture a general approach to how things are accomplished without details about exactly how it is done that would be sufficient to meet the criteria under 35 U.S.C. 101 for integrating or transforming an abstract idea to be significantly more than just the abstract idea itself.  Another example of broad claim language is the mention of “tax preparation” only occurring in the preamble of the claim but no specific tax preparation process tie in is ever made in the body of the claim that would tie the particular processes to unique functional aspects of tax preparation, effectively making this mention of “tax preparation” an intended field of use or environment.  The functional processes claimed may effectively be deciding arrangements for contacting any user for any number of reasons in any number of environments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9916628 B1) in view of Palfreyman (US 20140379476 A1), and further in view of Erb (US 20130132589 A1).
 Regarding Claims 22
Wang teaches:

A client inquiry system to successfully contact and receive information using a dynamic communication strategy from a client for tax preparation, the system comprising: at least one processor; and at least one non-transitory computer readable storage medium having computer executable instructions that when executed by the at least one processor perform the following steps: acquiring a set of behavioral information over a first period of time comprising: acquiring client characteristics and demographic information relating to the client (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute of the user may be demographic data such as the user's age, state of residence, income level, occupation, etc., ) 

acquiring a set of device information for the client device comprising: acquiring a type of client device that the client is utilizing to access the system at a particular time (col 1 line 60-67 a user of a tax preparation application in real time, col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute may also be not of the user but related to the user such as the type of computing device that executes the tax return preparation application including components of system embodiments and utilized by the user to prepare an electronic tax return--whether a laptop or desktop computer, a tablet computing device, or a mobile communication device such as a smartphone, the pre-determined attribute involves a type of computing device utilized to prepare the electronic tax return); 

creating a client profile comprising a set of recommended inquiry attributes for the client based on the acquired set of behavioral information and the acquired set of device information (col 2 lines 1-35 presenting a personalized interview question (creating a client profile) to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), question modification is executed (generating a communication strategy) if the user is using a smartphone or tablet, but not if the user is using a laptop or desktop computer (based upon the device information acquired), For example, if the user is younger than a 
pre-determined age, then question modification is executed, but if not, then 
question modification is not executed (based upon behavioral information); 

sending a first client inquiry to the client device, said first client inquiry being sent at the first time, at the first location and being of the first type (col 1 line 60-67 a user of a tax preparation application in real time, col 2 lines 1-35 presenting a personalized interview question to a user of a tax return 
preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute of the user may be demographic data such as the user's age, state of residence, income level, occupation, etc, 
col 12 lines 25-65 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute may also be not of the user but related to the user such as the type of computing device that executes the tax return);

analyzing a first response received from the client device (col 1 lines 5-35 modifying or twisting how a question is presented and the meaning of an answer to a twisted or modified question relative to an answer of an original or unmodified question (analyzing response)); 

revising the dynamic communication strategy based on the first response by updating the set of recommended inquiry attributes (col 1 lines 5-35 modifying or twisting how a question is presented and the meaning of an answer to a twisted or modified question relative to an answer of an original or unmodified question (based upon client response)); and 

sending a second client inquiry to the client device based on the revised communication strategy (col 2 lines 5-35 the second question may be restructured, rephrased or reworded based at least in part upon a type of computing device that is executing the tax return preparation application (based upon the set of revised inquiry attributes), the second question may be restructured, rephrased or reworded based at least in part upon the user's demographic data such as age, residence location (based upon the set of revised inquiry attributes), the computer presenting the second question (sending a second client inquiry) to the user through an interview screen generated by the tax return preparation application and receiving an answer to the second question (rather than the first, original question) through the interview screen).

Wang does not teach:

acquiring static and dynamic geographical information related to a client device; and 

acquiring movement and activity information for the client device; 

generating the dynamic communication strategy based on the recommended inquiry attributes comprising: determining a first time and a first location to initiate client contact based on the set of behavioral information; and 
determining a first type of client inquiry to be sent based on the acquired set of device information;

Palfreyman teaches:

acquiring static and dynamic geographical information related to a client device (¶37 The method (e.g. the step of determining one or more patterns of movement of the device) may comprise obtaining location data indicative of a plurality of positions (static and dynamic) of the mobile device, obtaining location data indicative of a plurality of positions of the mobile device during a time period may comprise tracking the position of the mobile device over that time period); and 

acquiring movement and activity information for the client device (¶219 ¶37 The method (e.g. the step of determining one or more patterns of movement of the device) may comprise obtaining location data indicative of a plurality of positions of the mobile device, obtaining location data indicative of a plurality of positions of the mobile device during a time period may comprise tracking the position of the mobile device over that time period (movement)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Palfreyman in order for obtaining data representing one or more activity patterns associated with the mobile device; selecting a location specific data portion from one or more location specific data portions responsive to a determination that the data representing one or more of the one or more activity patterns meet one or more relevance criteria associated with the said location specific data portion; and outputting to the user interface data from the selected location specific data portion or data associated with the selected location specific data portion (Palfreyman ¶5).

Wang-Palfreyman does not teach:

generating the dynamic communication strategy based on the recommended inquiry attributes comprising: determining a first time and a first location to initiate client contact based on the set of behavioral information; and 
determining a first type of client inquiry to be sent based on the acquired set of device information;

Erb teaches:

generating the dynamic communication strategy based on the recommended inquiry attributes comprising: determining a first time and a first location to initiate client contact based on the set of behavioral information (¶12 communications (dynamic survey) between an originator and receiver can be converted into a format preference based on the receiver's context. The context can refer to device type, application usage, time of day, location and user role (set of behavioral information)); and 
determining a first type of client inquiry to be sent based on the acquired set of device information (¶12 communications (a first type of client inquiry) between an originator and receiver can be converted into a format (a first type of client inquiry) preference based on the receiver's context (context is the acquired set of device information). The context can refer to device type (acquired set of device information), application usage, time of day, location and user role (set of behavioral information));
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang- Palfreyman in light of Erb in order for converting messages between different formats without user intervention (Erb ¶1)

Regarding Claims 26
Wang teaches:

 The client inquiry system of claim 22, wherein when the type of client device is a wearable technology device, an answer to the first client inquiry comprises: a yes, a no, or a number (col 9 lines 5-35 fig. 6 that reflects the question-and-answer flow of the completeness questions with answers yes or no).

Regarding Claims 27
Wang teaches:

 The client inquiry system of cl aim 22, wherein the first client inquiry and the second client inquiry are components of a tax interview associated with preparation of a tax return for the client (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65).

Regarding Claims 30
Wang teaches:

 The client inquiry system of claim 22, wherein the geographical information further comprises a location of the client device in relation to one or more businesses (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute of the user may be demographic data such as the user's age, state of residence, income level, occupation, etc.)


Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Palfreyman as applied to claim 22 above, and further in view of Greiner (US 20130110690 A1).

Regarding Claim 24
Wang-Palfreyman teaches:

The client inquiry system of claim 22.

Wang teaches:

The client inquiry system of claim 22, wherein when the type of client device is a laptop or desktop computer (col 2 lines 1-35 presenting a personalized interview question (creating a client profile) to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), question modification is executed (generating a communication strategy) if the user is using a smartphone or tablet, but not if the user is using a laptop or desktop computer (based upon the device information acquired).

Wang-Palfreyman does not teach:

the first client inquiry includes a request to upload documents.

Greiner teaches:

the first client inquiry includes a request to upload documents (¶37 a request that the user upload particular document (e.g., a bank account statement or tax return).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang- Palfreyman in light of Greiner in order for receiving information and/or a document from a user associated with the transaction account application, in response to a deficiency associated with the transaction account application (Greiner ¶6).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Palfreyman as applied to claim 22 above, and further in view of Uzo (US 20080040274 A1).

Regarding Claims 25
Wang-Palfreyman does not teach:

The client inquiry system of claim 22, wherein when the type of client device is a smart phone, the first client inquiry is via a text message or a phone call.

Uzo teaches:

The client inquiry system of claim 22, wherein when the type of client device is a smart phone, the first client inquiry is via a text message or a phone call (¶204 consumer may have to specify the phone type during aliasing which enables the clearing server to determine whether to send confirmations to the consumer as voice messages or text).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang- Palfreyman in light of Uzo in order to offer different types of payment methods based on device type (Uzo ¶119).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Palfreyman as applied to claim 22 above, and further in view of Gildfind (US 20150153181 A1).

Regarding Claims 28
Wang-Palfreyman does not teach:

The client inquiry system of claim 22, wherein the client device is associated with an accelerometer and data acquired from the accelerometer is used to determine the movement and activity information 

Gildfind teaches:

 The client inquiry system of claim 22, wherein the client device is associated with an accelerometer and data acquired from the accelerometer is used to determine the movement and activity information (¶55 movement of the client device is tracked using an accelerometer, a gyroscope, a step counter, and/or a compass. The accelerometer, gyroscope, step counter, and compass may track the movement of the client device as a series of vectors.).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang- Palfreyman in light of Gildfind in order to provide an orientation of the client device relative to gravity, and the accelerometer may track acceleration (and thus velocity) in a particular direction as identified by the gyroscope (Gildfind ¶55).

Regarding Claims 29
Wang-Palfreyman-Gildfind teaches:

 The client inquiry system of claim 22.

Gildfind teaches:

 The client inquiry system of claim 22, wherein the client device is associated with a step counter and data acquired from the step counter is used to determine the movement and activity information (¶55 movement of the client device is tracked using an accelerometer, a gyroscope, a step counter, and/or a compass. The accelerometer, gyroscope, step counter, and compass may track the movement of the client device as a series of vectors.).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang- Palfreyman in light of Gildfind in order to provide an orientation of the client device relative to gravity, and the accelerometer may track acceleration (and thus velocity) in a particular direction as identified by the gyroscope (Gildfind ¶55).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Palfreyman as applied to claim 22 above, and further in view of Fein (US 20100057355 A1).
Regarding Claims 31
Wang-Palfreyman teaches:

The client inquiry system of claim 22.

Palfreyman teaches:

The client inquiry system of claim 22, further comprising: continuously updating the communication strategy based at least on the dynamic geographical information (¶5 outputting location specific data to a user interface of a mobile device); and 

Wang-Palfreyman does not teach:

determining a likelihood of client availability based on the updated communication strategy.

Fein teaches:

determining a likelihood of client availability based on the updated communication strategy (¶38 updated identified locations, likelihoods of availability, ¶40 updated location and likelihood(s) of availability are provided to user computing device 102)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang- Palfreyman in light of Fein in order for defining the parameters for returning identified locations, updated identified locations, likelihoods of availability, etc. to user computing device 102 using application programming interfaces (Fein ¶38).

Claims 32, 33, 34, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9916628 B1) in view of Palfreyman (US 20140379476 A1), and further in view of Fein (US 20100057355 A1).


Regarding Claims 32
Wang teaches:

 A client inquiry system for creating a dynamic communication strategy for tax preparation, the system comprising: at least one processor; and at least one non-transitory computer readable storage medium having a computer program stored thereon that instructs the at least one processor to perform the following steps: acquiring a set of behavioral information related to a client (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute of the user may be demographic data such as the user's age, state of residence, income level, occupation, etc); 

acquiring a set of device information related to a client device that the client uses to access the client inquiry system (col 1 line 60-67 a user of a tax preparation application in real time, col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute may also be not of the user but related to the user such as the type of computing device that executes the tax return preparation application including components of system embodiments and utilized by the user to prepare an electronic tax return--whether a laptop or desktop computer, a tablet computing device, or a mobile communication device such as a smartphone, the pre-determined attribute involves a type of computing device utilized to prepare the electronic tax return); 

creating a set of recommended inquiry attributes for the client based upon the behavioral information (col 2 lines 1-35 presenting a personalized interview question (creating a client profile) to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), question modification is executed (generating a communication strategy) if the user is using a smartphone or tablet, but not if the user is using a laptop or desktop computer (based upon the device information acquired), For example, if the user is younger than a 
pre-determined age, then question modification is executed, but if not, then 
question modification is not executed (based upon behavioral information); 

generating a communication strategy based on the set of recommended inquiry attributes and the likelihood of client availability (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), question modification is executed (generating a communication strategy) if the user is using a smartphone or tablet, but not if the user is using a laptop or desktop computer (based upon the device information acquired), For example, if the user is younger than a pre-determined age, then question modification is executed, but if not, then question modification is not executed (based upon behavioral information);

sending a first client inquiry to the client device at a time identified to have a high likelihood of client availability (col 1 line 60-67 a user of a tax preparation application in real time, col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute of the user may be demographic data such as the user's age, state of residence, income level, occupation, etc, col 12 lines 25-65 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute may also be not of the user but related to the user such as the type of computing device that executes the tax return); 

receiving a first response to the first client inquiry from the client device (col 1 lines 5-35 modifying or twisting how a question is presented and the meaning of an answer to a twisted or modified question relative to an answer of an original or unmodified question (analyzing response)); 
generating a set of revised inquiry attributes based on the first response, the set of revised inquiry attributes based upon updated behavioral information and an updated likelihood of availability (col 1 lines 5-35 modifying or twisting how a question is presented and the meaning of an answer to a twisted or modified question relative to an answer of an original or unmodified question (based upon client response)); and 

sending a second client inquiry to the client device based on the second set of revised inquiry attributes (col 2 lines 5-35 the second question may be restructured, rephrased or reworded based at least in part upon a type of computing device that is executing the tax return preparation application (based upon the set of revised inquiry attributes), the second question may be restructured, rephrased or reworded based at least in part upon the user's demographic data such as age, residence location (based upon the set of revised inquiry attributes), the computer presenting the second question (sending a second client inquiry) to the user through an interview screen generated by the tax return preparation application and receiving an answer to the second question (rather than the first, original question) through the interview screen).


Wang does not teach:

continuously tracking a geographical position of the client device; generating a client pattern based on the behavioral information, the device information, and the geographical position; 

identifying a likelihood of client availability based on the client pattern; 

Palfreyman teaches:

continuously tracking a geographical position of the client device (¶37 The method (e.g. the step of determining one or more patterns of movement of the device) may comprise obtaining location data indicative of a plurality of positions of the mobile device, obtaining location data indicative of a plurality of positions of the mobile device during a time period may comprise tracking the position of the mobile device over that time period); 

generating a client pattern based on the behavioral information, the device information, and the geographical position (¶5 obtaining data representing one or more activity patterns associated with the mobile device ¶219 ¶37 The method (e.g. the step of determining one or more patterns of movement of the device) may comprise obtaining location data indicative of a plurality of positions of the mobile device, obtaining location data indicative of a plurality of positions of the mobile device during a time period may comprise tracking the position of the mobile device over that time period);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Palfreyman in order for obtaining data representing one or more activity patterns associated with the mobile device; selecting a location specific data portion from one or more location specific data portions responsive to a determination that the data representing one or more of the one or more activity patterns meet one or more relevance criteria associated with the said location specific data portion; and outputting to the user interface data from the selected location specific data portion or data associated with the selected location specific data portion (Palfreyman ¶5).

Wang-Palfreyman does not teach:

identifying a likelihood of client availability based on the client pattern; 

Fein teaches:


identifying a likelihood of client availability based on the client pattern (¶38 updated identified locations, likelihoods of availability, ¶40 updated location and likelihood(s) of availability are provided to user computing device 102);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang- Palfreyman in light of Fein in order for defining the parameters for returning identified locations, updated identified locations, likelihoods of availability, etc. to user computing device 102 using application programming interfaces (Fein ¶38).


Regarding Claims 33
Wang-Palfreyman-Fein teaches:

The client inquiry system of claim 32.

Palfreyman teaches:

The client inquiry system of claim 32, further comprising: continuously updating the client pattern based at least on the tracked geographical position (¶37 The method (e.g. the step of determining one or more patterns of movement of the device) may comprise obtaining location data indicative of a plurality of positions of the mobile device, obtaining location data indicative of a plurality of positions of the mobile device during a time period may comprise tracking the position of the mobile device over that time period, ¶5 outputting location specific data to a user interface of a mobile device ¶197 data from or associated with the location specific data portions with the highest relevance scores may be output to the user interface,); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Palfreyman in order for obtaining data representing one or more activity patterns associated with the mobile device; selecting a location specific data portion from one or more location specific data portions responsive to a determination that the data representing one or more of the one or more activity patterns meet one or more relevance criteria associated with the said location specific data portion; and outputting to the user interface data from the selected location specific data portion or data associated with the selected location specific data portion (Palfreyman ¶5).

Fein teaches:

continuously adjusting the likelihood of client availability based at least on the updated client pattern (¶38 updated identified locations, likelihoods of availability, ¶40 updated location and likelihood(s) of availability are provided to user computing device 102)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang- Palfreyman in light of Fein in order for defining the parameters for returning identified locations, updated identified locations, likelihoods of availability, etc. to user computing device 102 using application programming interfaces (Fein ¶38).

Regarding Claims 34
Wang-Palfreyman-Fein teaches:

The client inquiry system of claim 32.

Palfreyman teaches:

 The client inquiry system of claim 32, wherein the second client inquiry is sent when the client device is at a different geographical position than the first client inquiry (¶5 outputting location specific data to a user interface of a mobile device ¶197 data from or associated with the location specific data portions with the highest relevance scores may be output to the user interface)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Palfreyman in order for obtaining data representing one or more activity patterns associated with the mobile device; selecting a location specific data portion from one or more location specific data portions responsive to a determination that the data representing one or more of the one or more activity patterns meet one or more relevance criteria associated with the said location specific data portion; and outputting to the user interface data from the selected location specific data portion or data associated with the selected location specific data portion (Palfreyman ¶5).

Regarding Claims 35
Wang-Palfreyman-Fein teaches:

The client inquiry system of claim 32.

Wang teaches:

 The client inquiry system of claim 32, further comprising preparing a tax return for the client based at least on the first response to the first client inquiry and a second response to the second client inquiry (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65).

Regarding Claims 37
Wang-Palfreyman-Fein teaches:

The client inquiry system of claim 32.

Wang teaches:

The client inquiry system of claim 32, wherein the first client inquiry and the second client inquiry are components of a tax interview associated with preparation of a tax return for the client (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65)

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Palfreyman-Fein as applied to claim 32 above, and further in view of Gildfind (US 20150153181 A1).

Regarding Claims 36
Wang-Palfreyman-Fein teaches:

The client inquiry system of claim 32.

Wang-Palfreyman-Fein does not teach:

 The client inquiry system of claim 32, further comprising: acquiring data from a step counter associated with the client device, wherein the client pattern is further analyzed using the data acquired from the step counter.

Gildfind teaches:

 The client inquiry system of claim 32, further comprising: acquiring data from a step counter associated with the client device, wherein the client pattern is further analyzed using the data acquired from the step counter (¶55 movement of the client device is tracked using an accelerometer, a gyroscope, a step counter, and/or a compass. The accelerometer, gyroscope, step counter, and compass may track the movement of the client device as a series of vectors).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Palfreyman-Fein in light of Gildfind in order to provide an orientation of the client device relative to gravity, and the accelerometer may track acceleration (and thus velocity) in a particular direction as identified by the gyroscope (Gildfind ¶55).


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Palfreyman-Fein as applied to claim 32 above, and further in view of Stekkelpak (US 2014/0359449 A1).
Regarding Claims 38
Wang-Palfreyman-Fein does not teach:

The client inquiry system of claim 32, wherein the first client inquiry is sent to the client device by a phone call, and wherein the first response is received by transcribing spoken answers from the client.

Stekkelpak teaches:

The client inquiry system of claim 32, wherein the first client inquiry is sent to the client device by a phone call, and wherein the first response is received by transcribing spoken answers from the client (¶16 audible form (inquiry), a calling customer can speak responses to the audible inquiries.  Subsequently, the user's spoken responses (e.g., audible response information) can be received and transcribed, for example, using speech-to-text rending to generate a request form).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Wang-Palfreyman-Fein in light of Stekkelpak in order to provide a method for generating an audible information request form, comprising, receiving web page data for a website, analyzing the web page data to determine attributes related to a user interactive web element of the website, generating an audible form comprising one or more audible information inquiries based on the user interactive web element and establishing a telephone connection with a phone device associated with a second user  (Stekkelpak abstract).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Palfreyman-Fein as applied to claim 32 above, and further in view of Yanase (US 7, 054, 876).
Regarding Claims 39
Wang-Palfreyman-Fein does not teach:

 The client inquiry system of claim 32, wherein the client device is a first client device, and the second client inquiry is sent to the client via a second client device that is distinct from the first client device.

Yanase teaches:

 The client inquiry system of claim 32, wherein the client device is a first client device, and the second client inquiry is sent to the client via a second client device that is distinct from the first client device (Yanase col 4 lines 1-10 presenting questionnaires to any one of the respondent terminals 300.sub.1 to 300.sub.n, fig. 1). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Palfreyman-Fein in light of Yanase in order to provide a questionnaire response collector that collects responses to a questionnaire for analysis, and a questionnaire corrector that corrects the questionnaire based on a result of collecting and analyzing the responses to the questionnaire (Yanase abstract).

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9916628 B1) in view of Palfreyman (US 20140379476 A1).


Regarding Claims 40
Wang teaches:

One or more non-transitory computer readable storage media having a computer program stored thereon for creating a dynamic communication strategy for tax preparation, wherein, upon execution of the computer program, the computer program instructs at least one processor to perform the steps comprising: acquiring a set of behavioral information related to a client (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute of the user may be demographic data such as the user's age, state of residence, income level, occupation, etc); 

acquiring a set of device information from a client device associated with the client, the set of device information at least comprising a geographical location of the client device, the geographical location being mapped in relation to one or more other locations (col 1 line 60-67 a user of a tax preparation application in real time, col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute may also be not of the user but related to the user such as the type of computing device that executes the tax return preparation application including components of system embodiments and utilized by the user to prepare an electronic tax return--whether a laptop or desktop computer, a tablet computing device, or a mobile communication device such as a smartphone, the pre-determined attribute involves a type of computing device utilized to prepare the electronic tax return); 


sending a first client inquiry to the client device during the client availability window (col 1 line 60-67 a user of a tax preparation application in real time, col 2 lines 1-35 presenting a personalized interview question to a user of a tax return 
preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute of the user may be demographic data such as the user's age, state of residence, income level, occupation, etc, 
col 12 lines 25-65 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute may also be not of the user but related to the user such as the type of computing device that executes the tax return); 

analyzing a first response to the first client inquiry; generating an updated client availability window based on the first response (col 1 lines 5-35 modifying or twisting how a question is presented and the meaning of an answer to a twisted or modified question relative to an answer of an original or unmodified question (analyzing response)); and 

sending a second client inquiry during the updated client availability window (col 1 lines 5-35 modifying or twisting how a question is presented and the meaning of an answer to a twisted or modified question relative to an answer of an original or unmodified question (based upon client response), col 2 lines 5-35 the second question may be restructured, rephrased or reworded based at least in part upon a type of computing device that is executing the tax return preparation application (based upon the set of revised inquiry attributes), the second question may be restructured, rephrased or reworded based at least in part upon the user's demographic data such as age, residence location (based upon the set of revised inquiry attributes), the computer presenting the second question (sending a second client inquiry) to the user through an interview screen generated by the tax return preparation application and receiving an answer to the second question (rather than the first, original question) through the interview screen)).

Wang does not teach:

tracking the geographical location of the client device for a predefined period of time; 

generating a client pattern based on the tracked geographical location; 

determining a client availability window based on the client pattern; 


Palfreyman teaches:

tracking the geographical location of the client device for a predefined period of time (¶37 The method (e.g. the step of determining one or more patterns of movement of the device) may comprise obtaining location data indicative of a plurality of positions of the mobile device, obtaining location data indicative of a plurality of positions of the mobile device during a time period may comprise tracking the position of the mobile device over that time period); 

generating a client pattern based on the tracked geographical location (¶219 ¶37 The method (e.g. the step of determining one or more patterns of movement of the device) may comprise obtaining location data indicative of a plurality of positions of the mobile device, obtaining location data indicative of a plurality of positions of the mobile device during a time period may comprise tracking the position of the mobile device over that time period); 

determining a client availability window based on the client pattern (¶5 outputting location specific data to a user interface of a mobile device ¶197 data from or associated with the location specific data portions with the highest relevance scores may be output to the user interface, ¶199 track movement of the device (and typically time references associated with the said positions) to determine a mode of transport of the device); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Palfreyman in order for obtaining data representing one or more activity patterns associated with the mobile device; selecting a location specific data portion from one or more location specific data portions responsive to a determination that the data representing one or more of the one or more activity patterns meet one or more relevance criteria associated with the said location specific data portion; and outputting to the user interface data from the selected location specific data portion or data associated with the selected location specific data portion (Palfreyman ¶5).



Regarding Claims 41
Wang-Palfreyman teaches:

The one or more non-transitory computer readable storage media of claim 40.

Palfreyman teaches:

The one or more non-transitory computer readable storage media of claim 40, wherein the client availability window is determined at least in part by the one or more other locations mapped within a vicinity of the geographical location information (¶5  outputting location specific data to a user interface of a mobile device ¶197 data from or associated with the location specific data portions with the highest relevance scores may be output to the user interface, ¶199 track movement of the device (and typically time references associated with the said positions) to determine a mode of transport of the device, and adjust the radius value associated with the user profile responsive to the determined mode of transport).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Palfreyman in order for obtaining data representing one or more activity patterns associated with the mobile device; selecting a location specific data portion from one or more location specific data portions responsive to a determination that the data representing one or more of the one or more activity patterns meet one or more relevance criteria associated with the said location specific data portion; and outputting to the user interface data from the selected location specific data portion or data associated with the selected location specific data portion (Palfreyman ¶5).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445    
                                                                                                                                                                                                    /YOUNES NAJI/Primary Examiner, Art Unit 2445